CORRECTED NOTICE OF ALLOWANCE

A corrected notice of allowance is provided to correct the listing of allowed claims on the PTO-37 form.  The previously provided reasons for allowance are repeated verbatim below.

Response to Arguments
Applicant’s arguments, see Remarks p. 10 final two paragraphs, filed 5/17/22, with respect to the 35 USC 103(a) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “detecting a text span from the transcription that includes a mistranscribed entry of the speech based on a user-specific context included in the one or more domain-specific contexts associated with the speech; extracting features from the mistranscribed entry by applying both a user-specific extractor associated with the user-specific context and a domain-specific sequence to sequence grapheme- to-phoneme model, wherein the features include one or more user-specific contextual features of the mistranscribed entry associated with the user-specific context and one or more phonetic features extracted through application of the sequence to sequence grapheme-to-phoneme model; matching the extracted features against an index of domain-specific entries to identify a correct entry of the mistranscribed entry, based at least in part on both a user-specific contextual feature of the mistranscribed entry and a phonetic feature; and correcting the transcription by replacing the mistranscribed entry with the correct entry.”
Regarding claim 15, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “applying one or more domain-specific extractors to the transcription to detect a text span from the transcription that includes a mistranscribed entry of the speech based on a user- specific context included in the one or more domain-specific contexts associated with the speech; extracting features from the mistranscribed entry by applying a user-specific extractor 4Application No.: 16/261,511Docket No.: 601304 (999530-US.02) associated with the user-specific context and a domain-specific sequence to sequence grapheme- to-phoneme model, wherein the features include one or more user-specific contextual features of the mistranscribed entry associated with the user-specific context and one or more phonetic features extracted through application of the sequence to sequence grapheme-to-phoneme model; matching the extracted features against an index of domain-specific entries to identify a correct entry of the mistranscribed entry, based at least in part on both a user-specific contextual feature of the mistranscribed entry and a phonetic feature; and correcting the transcription by replacing the mistranscribed entry with the correct entry.”
Regarding claim 20, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “detecting a text span from the transcription that includes a mistranscribed entry of the speech based on a user-specific context included in the one or more domain-specific contexts associated with the speech; extracting features from the mistranscribed entry by applying a user-specific extractor associated with the user-specific context and a domain-specific sequence to sequence grapheme- to-phoneme model, wherein the features include one or more user-specific contextual features of the mistranscribed entry associated with the user-specific context and one or more phonetic features extracted through application of the sequence to sequence grapheme-to-phoneme model; matching the extracted features against an index of domain-specific entries to identify a correct entry of the mistranscribed entry using term frequency-inverse document frequency-based information retrieval and based at least in part on both a user-specific contextual feature of the mistranscribed entry and a phonetic feature; and correcting the transcription by replacing the mistranscribed entry with the correct entry.”
The dependent claims further limit the independent claims and are likewise allowed.
The closest prior art of:
Jaramillo (US 2017/0148432) provides a system for correcting transcribed speech using a database that includes context information in the correcting decision (see Fig. 5, [0034-0036]).
Printz teaches a specialized grammar created by a grapheme to phoneme model (see col. 14, ll. 12-26)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655